DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The instant claims are not numbered consecutively, a numbered claim 4 is not present.  Misnumbered claims 5-20 been renumbered 4-19 and the dependency is changed accordingly (e.g. original claim 5 has been renumbered to claim 4; original claim 6 has been renumbered to claim 5; original claim 7, which depends from claim 6 had been renumbered to claim 6, which depends from claim 5, and so on).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 10, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Serial No. 2008/0090957), as cited on the IDS.
Regarding claim 1; Blum et al. teaches a composition comprising an aqueous (water) binder mixture A) comprising A1) a secondary, hydroxyl-functional polyacrylate dispersion or polyacrylate emulsion (non-UV curable acrylic polymer dispersion), A2) an aliphatic polyurethane dispersion (non-UV curable polyurethane), A3) a hydroxyl-functional polyester-polyurethane dispersion composed to an extent of at least 75% by weight of a polyester of MW 500-2500 g/mol (polyester dispersion), B) and at least one crosslinker [0011-0017].  Blum et al. teaches the composition may further comprise a polyurethane dispersion having ethylenic unsaturated (UV curable polyurethane) [0114].  The Examiner makes note that the additives are merely optional, thus not required by the instant coating formulation.
Blum et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Blum et al. does not specifically disclose an embodiment containing a UV curable polyurethane, a non-UV curable acrylic polymer dispersion, a polyester dispersion, and a non-UV curable polyurethane dispersion.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an aqueous coating composition containing a UV curable polyurethane, a non-UV curable acrylic polymer dispersion, a polyester dispersion, and a non-UV curable polyurethane dispersion, based on the invention of Blum et al., and would have been motivated to do so since Blum et al. suggests that the aqueous coating composition can contain a UV curable polyurethane, a non-UV curable acrylic polymer dispersion, a polyester dispersion, and a non-UV curable polyurethane dispersion [0012-00114; 0114].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 2 and 11; Blum et al. teaches the polyurethane dispersions A2) can be prepared by processes known to the person skilled in the art, by reacting at least one NCO-reactive unit containing compound, at least one di- or polyisocyanate, and at least one polyol [0064-0068].  Blum et al. does not explicitly require using reactants that would produce a hard polyurethane, thus the formulation is free of hard polyurethane.
Regarding claims 5-7; Blum et al. does not require employing a surfactant, thus the formulation contains 0 wt. % of surfactant.
Regarding claim 10; Blum et al. teaches a composition comprising an aqueous binder mixture A) comprising A1) 25-75% by weight of a secondary, hydroxyl-functional polyacrylate dispersion or polyacrylate emulsion (non-UV curable acrylic polymer dispersion), A2) 5-50% by weight of an aliphatic polyurethane dispersion (non-UV curable polyurethane), A3) 20-70% by weight of a hydroxyl-functional polyester-polyurethane dispersion composed to an extent of at least 75% by weight of a polyester of MW 500-2500 g/mol (polyester dispersion), B) and at least one crosslinker [0011-0017].  Blum et al. teaches the composition may further comprise 5-65% by weight of a polyurethane dispersion having ethylenic unsaturated (UV curable polyurethane) [0114; 0124].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the UV curable polyurethane in an amount of 20% by weight, the non-UV curable polyurethane in an amount of 10% by weight, the polyester dispersion in an amount of 25% by weight, and the non-UV curable acrylic polymer dispersion in an amount of 30% by weight, and would have been motivated to do so since Blum et al. teaches it suitable to employ the non-UV curable acrylic polymer dispersion in an amount of 25-75% by weight, the non-UV curable polyurethane in an amount of 5-50% by weight, the polyester dispersion in an amount of 20-70% by weight, and the UV curable polyurethane in an amount of 5-65% [0011-0017; 0114; 0124].  
Regarding claims 13; Blum et al. teaches initiators that may be employed are peroxy compounds such as diacyl peroxides, alkyl peresters, dialkyl peroxides, peroxydicarbonates, inorganic peroxides or azo compounds [0029], all which are known to a person of skill in the art to be thermal initiators, thus the formulation is free of photoinitiator.
Regarding claims 15-17; Blum et al. does not require employing a surfactant, thus the formulation contains 0 wt. % of surfactant.
Regarding claims 18 and 19; Blum et al. teaches a method of coating the composition to a substrate, wherein the substrate is, for example plastic or wood (cellulosic material) [0159-0163].  The Examiner makes note that “for improving the ink adhesion and/or image quality for UV inkjet printing” is merely an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Serial No. 2008/0090957), as applied to claim 1 above, and further in view of Heederik et al. (US Serial No. 2004/0091645), as cited on IDS.
Regarding claims 8 and 9; Blum et al. teaches the composition may further comprise fillers [0163], however fails to explicitly teach the use of silica or PMMA.  Heederik et al. teaches a coating composition comprising at least one binder (e.g. polyurethane binder), and a filler such as silica [abs; 0011; 0059].  Blum et al. and Heederik et al. are analogous art because they are both concerned with the same field of endeavor, namely top coat compositions comprising polyurethane binders.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a silica filler, as taught by Heederik et al., to the composition of Blum et al., and would have been motivated to do so in order to affect the tensile strength, toughness, heat resistance, and/or clarity.  Given that Blum et al. does not explicitly recite an example of a filler to be used in the present invention, one of ordinary skill in the art would have looked to Heederik et al. for suitable examples of fillers to be used in the composition of Blum et al.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (WO 03/066761), as cited on the IDS.
Regarding claim 1; Naik et al. teaches a topcoat composition comprising (i) a mixture of (A) at least one polyurethane and (B) at least one durability improving polymer, (ii) a mixture of two or more acrylic urethanes, or (iii) a combination of (i) and (ii) [p2, line20-28].  Naik et al. teaches suitable polymers to be employed as the component (A) include aliphatic or aromatic polyurethanes (non-UV curable) [p5, line16-17; p8, line23-p9, line14] and acrylic/urethane copolymers, such as NeoPac R-9699 (radiation curable; UV curable polyurethane/acrylic copolymer) [p9, line27-p10, line11].  Naik et al. teaches suitable polymers to be employed as component (B) include polyacrylates (non-UV curable) [p10, line28-p11, line21] and polyesters [p12, line19-22].
Naik et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Naik et al. does not specifically disclose an embodiment containing a UV curable polyurethane/acrylate copolymer, a non-UV curable acrylic polymer, a polyester, and a non-UV curable polyurethane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an aqueous coating composition containing a UV curable polyurethane/acrylate copolymer, a non-UV curable acrylic polymer dispersion, a polyester, and a non-UV curable polyurethane, based on the invention of Naik et al., and would have been motivated to do so since Naik et al. suggests that the aqueous coating composition can contain a UV curable polyurethane/acrylate copolymer, a non-UV curable acrylic polymer, a polyester, and a non-UV curable polyurethane [p2, line20-28; p5, line16-17; p8, line23-p9, line14; p9, line27-p10, line11; p10, line28-p11, line21; p12, line19-22].  The Examiner makes note that Naik et al. suitably teaches a combination of a mixture of at least one (i.e. can include two or more) polyurethane (A), at least one (i.e. can include two or more) durability improving polymer (B), and further a mixture of two or more acrylic urethanes [p2, line22-28].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 2-4 and 11-14; Naik et al. teaches the polyurethane dispersions A2) can be prepared by processes known to the person skilled in the art, by reacting at least one NCO-reactive unit containing compound, at least one di- or polyisocyanate, and at least one polyol [p5, line16-17; p8, line23-p9, line14].  Naik et al. does not explicitly require using reactants that would produce a hard polyurethane, thus the formulation is free of hard polyurethane.  Naik et al. does not explicitly teach the use of a crosslinker, thus the dispersion is free of a crosslinker.  Naik et al. does not explicitly teach the use of a photoinitiator, thus the dispersion is free of a photoinitiator. 
Regarding claims 5-7 and 15-17; Naik et al. teaches surfactants can be added to the dispersion, but are not explicitly required; therefore does not require employing a surfactant, thus the formulation contains 0 wt. % of surfactant.
Regarding claims 8 and 9; Naik et al. teaches the composition further comprises an antiblocking agents, such as silica [p15, line12-20].
Regarding claim 10; Naik et al. teaches, in the examples, employing 50 wt% of component (A) and 50 wt% of component (B).  In the instance an acrylic urethane copolymer (UV-curable polyurethane/acrylic polymer) and a polyurethane (non-UV curable) are employed in a mixture as component (A), one of ordinary skill in the art would readily envisage a 1:1 ratio (simplest, most basic mixture employing two compounds), thus each are employed in an amount of 25 wt%.  In the instance a polyester and acrylic polymer (non-UV curable acrylic polymer) are employed in a mixture as component (B), one of ordinary skill in the art would readily envisage a 1:1 ratio (simplest, most basic mixture employing two compounds), thus each are employed in an amount of 25 wt%.  When faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Regarding claims 18 and 19; Naik et al. teaches a method for printing to improve image quality [p1, line20-22], wherein the topcoat compositions are coated via inkjet [p1, line23-p2, line7] onto the substrate, such as individual paper (cellulosic material) or film face stocks or may also be multilayer constructions


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 4, 12, and 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3, 4, 8, and 11 of prior U.S. Patent No. 11174392. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-11, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9-10, and 12-18 of U.S. Patent No. 11174392. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both concerned with the same art specific subject matter, namely an aqueous coating formulation comprising water, a UV curable polymer, a non-UV curable acrylic polymer dispersion, a polyester dispersion, and a non-UV curable polyurethane dispersion.  The essential difference between the instant application and the patent as that the patent requires the formulation be free of a crosslinker in the independent claim.  That is, the patent claims a “species” of the applications “genus.”  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767